Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 1 of 9
Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 2 of 9
Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 3 of 9
Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 4 of 9
Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 5 of 9
Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 6 of 9
Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 7 of 9
 Case 1:20-cv-01729-PGG Document 43
                                 42 Filed 08/20/21
                                          08/19/21 Page 8 of 9




August 20, 2021
Case 1:20-cv-01729-PGG Document 43
                                42 Filed 08/20/21
                                         08/19/21 Page 9 of 9
